Assumpsit against the defendant as guarantor of a debt due from the Oakland Woolen Company to the plaintiffs. The question was whether the guaranty covered only those accounts due, and certain other goods ordered but not delivered prior to the date when the written guaranty was given July 8, 1908, or whether it was a continuing guaranty and covered also goods sold and delivered subsequent to that date. Reported to the Law Court. Held to be a continuing guaranty. Judgment for plaintiffs for $2,857.11 with interest from date of writ.